Exhibit 10.1 Execution Version SUBORDINATED TERM LOAN AGREEMENT dated as of August 29, 2008 among UNITED COMMUNITY BANK as Borrower THE LENDERS FROM TIME TO TIME PARTY HERETO and SUNTRUST BANK as Administrative Agent SUNTRUST ROBINSON HUMPHREY, INC. as Lead Arranger and Sole Bookrunner TABLE OF CONTENTS ARTICLE I. DEFINITIONS; CONSTRUCTION 1 Section 1.1. Definitions. 1 Section 1.2. Terms Generally 9 ARTICLE II. AMOUNT AND TERMS OF THE SUBORDINATED TERM LOAN 10 Section 2.1. Term Loan Commitment 10 Section 2.2. Procedure for Borrowing Term Loans 10 Section 2.3. Funding of Borrowings 10 Section 2.4. Termination of Commitments 11 Section 2.5. Repayment and Prepayments of Loans 11 Section 2.6. Interest on Loans 11 Section 2.7. Certain Fees. 12 Section 2.8. Computation of Interest and Fees 12 Section 2.9. Inability to Determine Interest Rates 12 Section 2.10. Evidence of Indebtedness 13 Section 2.11. Illegality 13 Section 2.12. Increased Costs. 13 Section 2.13. Funding Indemnity 15 Section 2.14. Taxes 15 Section 2.15. Payments Generally; Pro Rata Treatment 17 Section 2.16. Mitigation of Obligations; Replacement of Lenders 18 Section 2.17. Subordinated and Unsecured Obligations 19 Section 2.18. Incremental Facility. 19 ARTICLE III. CONDITIONS TO EFFECTIVENESS AND MAKING OF LOANS 21 Section 3.1. Conditions To Effectiveness 21 Section 3.2. Each Loan 22 ARTICLE IV. REPRESENTATIONS AND WARRANTIES 23 Section 4.1. Existence; Power 23 Section 4.2. Organizational Power; Authorization 23 Section 4.3. Governmental Approvals; No Conflicts 23 Section 4.4. Financial Statements 24 Section 4.5. Litigation Matters and Enforcement Actions 24 Section 4.6. Compliance with Laws and Agreements 25 Section 4.7. Investment Company Act 25 Section 4.8. Taxes 25 Section 4.9. Margin Regulations 25 Section 4.10. Disclosure 26 Section 4.11. Dividend Restrictions; Other Restrictions. 26 Section 4.12. Capital Measures 26 Section 4.13. FDIC Insurance 26 Section 4.14. Ownership of Property 26 Section 4.15. OFAC 27 Section 4.16. Patriot Act 27 Section 4.17. Solvency 27 ARTICLE V. COVENANTS 28 Section 5.1. Financial Statements and Other Information 28 Section 5.2. Notices of Material Events 30 Section 5.3. Existence; Conduct of Business 30 - i - Section 5.4. Compliance with Laws, Etc. 31 Section 5.5. Payment of Obligations 31 Section 5.6. Books and Records 31 Section 5.7. Visitation, Inspection, Etc 31 Section 5.8. Maintenance of Properties; Insurance 31 Section 5.9. Use of Proceeds 32 Section 5.10. Subordination of Loans 32 ARTICLE VI. EVENTS OF DEFAULT 32 Section 6.1. Events of Default 32 ARTICLE VII. THE ADMINISTRATIVE AGENT 33 Section 7.1. Appointment of Administrative Agent 33 Section 7.2. Nature of Duties of Administrative Agent 33 Section 7.3. Lack of Reliance on the Administrative Agent 34 Section 7.4. Certain Rights of the Administrative Agent 34 Section 7.5. Reliance by Administrative Agent 35 Section 7.6. The Administrative Agent in its Individual Capacity 35 Section 7.7. Successor Administrative Agent 35 ARTICLE VIII. MISCELLANEOUS 36 Section 8.1. Notices. 36 Section 8.2. Waiver; Amendments. 37 Section 8.3. Expenses; Indemnification 38 Section 8.4. Successors and Assigns. 39 Section 8.5. Governing Law; Jurisdiction; Consent to Service of Process 41 Section 8.6. WAIVER OF JURY TRIAL 42 Section 8.7. Counterparts; Integration 42 Section 8.8. Survival 42 Section 8.9. Severability 43 Section 8.10. Confidentiality 43 Section 8.11. Interest Rate Limitation 43 Section 8.12. Waiver of Effect of Corporate Seal 44 Section 8.13. Patriot Act 44 Section 8.14. Bookrunner and Lead Arranger 44 Schedules Schedule I - Commitment Amounts Exhibits Exhibit A -Form of Subordinated Term Note Exhibit 3.1(b)(iii) -Form of Secretary’s Certificate Exhibit 3.1(b)(v) -Form of Opinion Exhibit 3.1(b)(vi) -Form of Officer’s Certificate - ii - SUBORDINATED TERM LOAN AGREEMENT THIS SUBORDINATED TERM LOAN AGREEMENT (this “Agreement”)is made and entered into as of August 29, 2008, by and among UNITED COMMUNITY BANK, a Georgia state bank (the “Borrower”), the several banks and other financial institutions from time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the “Administrative Agent”). W I T N E S S E T H: WHEREAS, the Borrower has requested the Lenders, and the Lenders have agreed, subject to the terms and conditions of this Agreement, to make subordinated term loans in an aggregate principal amount of $30,000,000 that are intended to qualify as Tier 2 Capital; NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the Borrower, the Administrative Agent and the Lenders agree as follows: ARTICLEI.
